DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 2/18/2021.  Currently claims 1-32 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-16, 18-30 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 20080197838).
Regarding claims 1 and 22, Fischer teaches (Figs. 1-7) an encoder apparatus, comprising: a position detection system including a detector (one of 1.21 and 1.22) that detects position information on a mover (2.2); an electric signal generator having a Wiegand wire (1.1) that generates an electric signal in response to movement of the mover; and a battery (1.7) that supplies ([0040]) at least a part of power consumed by the position detection system in accordance with the electrical signal generated by the Wiegand wire of the electric signal generator.  
Regarding claims 2 and 23, Fischer teaches ([0040]) a switcher (1.9) that switches between supply and no supply of power from the battery to the position detection system in accordance with the electric signal generated by the Wiegand wire of the electric signal generator.

Regarding claim 4, Fischer teaches ([0041]) the Wiegand wire of the electric signal generator generates pulsed power in response to movement of the mover.
Regarding claim 5, Fischer teaches ([0040]) the switcher includes a switch (1.9) provided in a power supply path between the battery and the position detection system, and operation of the switch is controlled based on the electric signal generated by the electric signal generator.
Regarding claim 6, Fischer teaches the switcher includes a regulator (1.10 – exciter where fixed (regulate) current flow through) that adjusts power supplied from the battery to the position detection system, the regulator includes the switch (1.9), and the electric signal generated by the electric signal generator is used as a control signal for the regulator.
Regarding claim 7, Fischer teaches the battery includes a primary cell (1.7).
Regarding claim 8, Fischer teaches the battery includes a secondary cell (1.7).  
Regarding claim 9, Fischer teaches at least a part of charging to the secondary cell is performed by using power of the electric signal generated by the electric signal generator.  That is, the charging occurs since direct connection between element 1.1 (Wiegand wires) and battery (1.7).  
Regarding claim 12, Fischer teaches a holder (1) that holds at least a part of the position detection system and the battery.
Regarding claim 13, Fischer teaches the detector detects the position information by using power supplied from the battery.

Regarding claim 15, Fischer teaches the detector includes: a scale that moves in conjunction with the mover; an irradiator (1.11) that irradiates the scale (2.2) with light by using power supplied from the battery; and an optical detector ([0013] – photo element) that detects light from the scale by using power supplied from the battery.
Regarding claim 16, Fischer teaches the mover includes a rotation shaft (2.1) and the detector includes: an angle detector ([0003] – angular position) that detects angular position information within one rotation of the rotation shaft; and a multi-rotation (see [0044] where multiple turns are detected by detectors 1.211 and 1.212) information detector that detects multi-rotation information on the rotation shaft as the position information.
Regarding claim 18, Fischer teaches ([0041]) the position detection system includes a storage (non-volatile) that stores therein the position information detected by the detector by using power supplied from the battery.
Regarding claim 19, Fischer teaches ([0036]) the electric signal generator includes: a magnet (2.23) that moves in conjunction with the mover (2.2) ; and the Wiegand wire (1.1) that causes large Barkhausen jump by a change in a magnetic field caused by movement of the magnet.
Regarding claim 20, Fischer teaches the detector includes a magnetic detector (1.211’’) that detects a magnetic field formed by the magnet by using power supplied from the battery, and the detector detects position information on the mover by the magnetic detector.

Regarding claim 25, Fischer teaches power is supplied to the position detector from a power supplier that is different from the signal generator.  That is, in one of the operating mode, power is supplied by the battery.  
Regarding claim 26, Fischer teaches a power supplier (1.7) that is disposed at a position that is different from the signal generator and supplies power to the position detector.
Regarding claim 27, Fischer teaches the encoder apparatus according to claim 1; and a power supplier (via 1.12) that supplies power to the mover.
Regarding claim 28, Fischer teaches the encoder apparatus according to claim 22; and a power supplier (via 1.12) that supplies power to the mover.
Regarding claim 29, Fischer teaches a moving object (motor [0032]); and the drive apparatus according to claim 27 that moves the moving object.
Regarding claim 30, Fischer teaches a moving object ([0032] – motor); and the drive apparatus according to claim 28 that moves the moving object.
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Baldwin (US Patent 6583603).
Regarding claim 10, Fischer teaches the invention set forth above.  Fischer does not teach an additional cell in the battery and the control mechanism thereof.  Baldwin teaches back-up battery management apparatus with two battery modules (see figure 1 – two cells).  It would have been obvious to a battery management system with two battery cells to ensure the health and capacity of the batteries (col. 2 of Baldwin).  
Claim 11 is rejected because it is not structurally distinct from claim 10.  
Claims 17, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Kenzo (JP01-136020).
Regarding claim 17, Fischer teaches the invention set forth above.  Fischer does not teach the multi-rotation information detector includes a counter that counts the multi-rotation information on the rotation shaft by using power supplied from the battery.  Kenzo teaches the use of a counter (22) counts the multi-rotation information on the rotation shaft by using power supplied from the battery.  It would 
Regarding claims 31 and 32, Fischer teaches the invention set forth above.  Fischer does not teach the encoding device is to be implemented in a robot apparatus.  Kenzo teaches an encoding device to be implemented within a robot arm.  Kenzo further teaches a first arm (part of the shaft connected to the encoder) and a second arm (where the detector is connected to which is stationary) that are relatively moved by the drive apparatus.  It would have been obvious at the time of invention to include an encoder in a robot in controlling the movements of mechanical parts to improve accuracy and also the success of implementing an encoder in robots are anticipated.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK